Citation Nr: 0727248	
Decision Date: 08/30/07    Archive Date: 09/11/07

DOCKET NO.  04-16 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for claimed post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1970 to June 
1972, including service in the Republic of Vietnam.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.   

In May 2005, the veteran testified before the undersigned 
Veterans Law Judge at a video-conference Board hearing in 
lieu of an in-person hearing.  A transcript of this hearing 
has been associated with his VA claims folder.  The veteran 
stated his desire to withdraw his appeal as it pertains to 
the evaluation of diabetes.  Therefore, that issue is no 
longer a part of the current appeal.  The veteran submitted 
additional evidence directly to the Board.  He has waived 
review of this evidence by the RO.  38 C.F.R. § 20.1304 
(2007).  

The case was remanded for additional development of the 
record in October 2005. 


FINDING OF FACT

The veteran currently is shown as likely as not to have a 
diagnosis of PTSD that is causally linked to a stressor event 
manifested by a hostile enemy attack while he was stationed 
in the Republic of Vietnam.


CONCLUSION OF LAW

By extending the benefit of the doubt to the veteran, his 
PTSD was incurred as a result of service.  38 U.S.C.A. §§ 
110, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.159, 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  VCAA has since been codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; see 
also 38 C.F.R. § 3.159.  This change in the law is applicable 
to all claims filed on or after the date of enactment of 
VCAA, or filed before the date of enactment and not yet final 
as of that date. 

The Board has considered this new legislation with regard to 
the matter on appeal but finds that, given the favorable 
action taken below, no further assistance in developing the 
facts pertinent to this limited matter is required at this 
time.

II.  Service Connection for PTSD

Generally, in order to establish service connection for a 
particular disorder, the evidence of record must demonstrate 
that a disease or injury resulting in a current disability 
was incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

However, VA regulations reflect that symptoms attributable to 
PTSD are often not manifested in service.  Accordingly, 
service connection for PTSD requires a current medical 
diagnosis of PTSD (presumed to include the adequacy of the 
PTSD symptomatology and the sufficiency of a claimed in- 
service stressor), credible supporting evidence that the 
claimed in-service stressor(s) actually occurred, and medical 
evidence of a causal relationship between current 
symptomatology and the specific claimed in-service 
stressor(s).  See 38 C.F.R. § 3.304(f); Cohen v. Brown, 10 
Vet. App. 128, 138 (1997) (citing Moreau v. Brown, 9 Vet. 
App. 389, 394-95 (1996)). 

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim for PTSD will vary 
depending on whether the veteran was "engaged in combat with 
the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993). 

If the evidence establishes that the veteran was engaged in 
combat with the enemy or was a prisoner of war (POW), and the 
claimed stressor is related to combat or POW experiences (in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service), the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor. 

Where, however, VA determines that the veteran did not engage 
in combat with the enemy and was not a POW, or the claimed 
stressor is not related to combat or POW experiences, the 
veteran's lay statements, by themselves, will not be  enough 
to establish the occurrence of the alleged stressor.  
Instead, the record must contain service records or other 
credible evidence corroborating the stressor.  38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(d), (f); Gaines v. West, 11 Vet. 
App. 353, 357-58 (1998). 

Such corroborating evidence cannot consist solely of after-
the-fact medical evidence containing an opinion as to a 
causal relationship between PTSD and service.  See Moreau v. 
Brown, 9 Vet. App. 389, 396 (1996). 

The Board observes, however, that in Pentecost v. Principi, 
16 Vet. App. 124 (2002), the United States Court of Appeals 
for Veterans Claims (Court) held that a veteran's unit 
records constituted independent descriptions of rocket 
attacks that were experienced by the veteran's unit when he 
was stationed in Vietnam, which, when viewed in the light 
most favorable to him, objectively corroborated his claim of 
having experienced rocket attacks.  The Court reiterated that 
although the unit records did not specifically identify the 
veteran as being present during the rocket attacks, the fact 
that he was stationed with a unit that was present while such 
attacks occurred suggested that he was in fact exposed to the 
attacks. 

The Board has first considered the question of whether the 
veteran has a confirmed diagnosis of PTSD.  In this regard, 
the Board observes that this diagnosis is clearly indicated 
in the VA and private medical records.  These records include 
a VA examination report from June 2004; and reports from a 
private doctor from February 2002 and April 2002. 

Nevertheless, the veteran's diagnosis of PTSD must be based 
upon either participation in combat with the enemy or a 
corroborated in-service stressor for service connection to be 
warranted, as noted above.  Again, a favorable medical 
opinion is insufficient, in and of itself, to predicate the 
grant of service connection for PTSD.  See Moreau v. Brown, 9 
Vet. App. at 396.  Thus, the question becomes whether the 
veteran either engaged in combat with the enemy during 
service or experienced a corroborated in-service stressor 
upon which the diagnosis of PTSD is predicated. 

With regard to the question of whether the veteran 
participated in combat with the enemy during service, the 
Board observes that his military records indicate that he was 
awarded Vietnam-related medals but not such combat-related 
citations as the Purple Heart Medal or the Combat Infantryman 
Badge, as indicated by his DD-214 Form. 

Additionally, the veteran's military records indicate that 
his principal in-service duties included working as a 
security policeman, which would not, in and of itself, 
suggest combat.  Moreover, the veteran's service medical 
records do not suggest any wounds attributable to combat. 

In short, there is no evidence of record to suggest the 
veteran's participation in combat with the enemy during 
service.  As such, the Board has considered whether the 
veteran's diagnosis of PTSD is based upon a corroborated in-
service stressor or stressors. 

In this regard, the Board observes that the veteran has 
reported several stressful in-service events related to his 
service in the Republic of Vietnam.  In an April 2002 
correspondence, the veteran stated that he was stationed at 
Phan Rang Air Base, where he received rocket attacks and 
small arms fire.

On the PTSD information sheet, the veteran stated that on 
July 4, 1972, at Phan Rang Air Base, while he was with the 
security police squadron, he was shot at and the base came 
under attack.  He listed several other incidents, all having 
taken place at Phan Rang Air Base, while he was with the 
security police squadron, in which fellow servicemen were 
injured or killed.  He did not provide any dates and stated 
that he was unable to provide any names of the individuals 
involved.

At a February 2002 private pyschological  examination, the 
veteran stated that he served as a security policeman and a 
guard tower at Bien Hoa and Phan Rang Air Bases from May 1971 
to March 1972.

At his May 2005 Board hearing, the veteran stated that he was 
assigned to a security police squadron at Da Nang Air Base.  
He stated that he suffered multiple rocket attacks during the 
months of October and November 1971.  He also stated that on 
July 3, 1971, he was a tower guard and saw small arms fire 
and was frightened.  He added that the incident happened in 
1971, and not 1972 as originally stated.  He stated that he 
was with the 35th Security Police Squadron Air Base in Da 
Nang.

As to the veteran's report of serving in a unit that 
sustained a hostile attack, VA contacted the United States 
Joint Services Records Research Center (JSRRC) (previously 
the U.S. Armed Services Center for Research of Unit Records) 
for corroboration.   

In August 2006, the United States Joint Services Records 
Research Center (JSRRC) responded that a search of all 
available combat unit records revealed that the Phan Rang Air 
base suffered a hostile attack on November 9, 1971.

The veteran's service personnel records show that he was with 
the 315th security police squadron, stationed in Phan Rang, 
from May 1971 to March 1972.  They also show that the 315th 
security police squadron was previously named the 35th 
security police squadron.  Therefore, the Board will take 
judicial notice that the veteran's unit was stationed on the 
Phan Rang base when the hostile attack occurred on November 
9, 1971. 

Given that the JSRRC report corroborates one of the veteran's 
claimed stressors, the Board finds that it is shown as likely 
as not that the veteran was present with his unit on the Phan 
Rang base when the hostile attack occurred on November 9, 
1971. 

Overall, the Board finds the evidence of record to be in 
relative equipoise as to the claim of service connection for 
PTSD. 

To the extent that service connection has been granted in 
this case, the Board acknowledges that VA is statutorily 
required to resolve the benefit of the doubt in favor of the 
veteran when there is an approximate balance of positive and 
negative evidence regarding the merits of an outstanding 
issue.  That doctrine is applicable in this case.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. 
§ 5107(b). 


ORDER

Service connection for PTSD is granted. 




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


